Citation Nr: 1515909	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to September 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This claim was before the Board in October 2013, at which time it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued an April 2014 supplemental statement of the case, this claim was remitted to the Board for further appellate review.  The appeal is remanded to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2013, the Board determined that an April 2012 VA examination was inadequate and, thus, decided that a remand was required in order to obtain a supplemental opinion.  The Board asked the examiner to explain why the April 2012 examination report included both a positive and a negative etiological opinion.  Further, the Board asked the examiner to provide a new opinion as to whether the Veteran's obstructive sleep apnea was incurred in or otherwise related to his active duty.

In November 2013, after reviewing the Veteran's claims file and the April 2012 examination report, the examiner opined that the Veteran's obstructive sleep apnea was "less likely than not (less than 50 percent probability) incurred in or caused by the claim in-service injury, event, or illness."  In support of this opinion, the examiner provided the following rationale:

With regard to this examiner's statement on April 2012 examination that [obstructive sleep apnea] may have begun in service and that it was likely associated with his post-service weight gain.  The [V]eteran's letters of support from his physician, Dr. Renslow, and shipmate, D.C. Ocampo were reviewed.  The possibility of his obstructive sleep apnea begun in the service was considered.  However, the diagnosis of obstructive sleep apnea is made on an overnight polysomnogram and not by history.  The [V]eteran's service treatment medical records are silent for evaluation, diagnosis or treatment for obstructive sleep apnea.  He was diagnosed with obstructive sleep apnea 13 years after his separation from the service.  Obesity is a significant risk factor for obstructive sleep apnea.  The [V]eteran's medical records show that he had gained 65 pounds, with a weight of 245 pounds and a [body mass index] of [approximately] his [sic] 41, when presented for evaluation and subsequently diagnosed with obstructive sleep apnea in 2008, 13 years after he separated from the service.  The [V]eteran's weight on his entrance physical exam in June 1992 and exit physical exam in September 1995 was 180 pounds.  Therefore, it is in this examiner's opinion that the [V]eteran's obstructive sleep apnea is less likely than not began in service or is otherwise related to service for reasons discussed above.  His sleep apnea is more likely than not associated with his post[-]service weight gain in this examiner's opinion.

First, the examiner essentially opines that, to formally diagnosis obstructive sleep apnea, an individual must undergo an overnight polysomnogram and, further, that a formal diagnosis cannot be based on a provided history.  While the Board does not dispute the examiner's statements, the salient issue presented by the Veteran's claim is not a determination as to when the Veteran was formally diagnosed with obstructive sleep apnea.  The salient question is whether the Veteran's current obstructive sleep apnea is etiologically related to the symptoms he allegedly experienced during his active duty (or, whether his claimed in-service symptoms were the prodromal manifestations of his current obstructive sleep apnea).

Second, the examiner ultimately attributes the Veteran's obstructive sleep apnea to his post-service weight gain.  The examiner correctly observes that the Veteran weighed 180 pounds at the time of his discharge from active duty, and weighed 245 pounds at the time of the April 2012 VA examination, for a total post-service weight gain of 65 pounds.  However, a review of his post-service treatment records demonstrates that, in May 2003, the Veteran reported that he experienced a 20-pound weight gain over the previous 8 or 9 months.  A May 2003 VA treatment report showed that the Veteran weighed approximately 221 pounds.  By extrapolation, that means the Veteran weighed about 200 pounds in August or September 2002.  As such, between his discharge from active duty until August or September 2002, the Veteran gained only 20 pounds (or 30 percent) of the total 65 pounds he gained after his active duty.  Between May 2003 and April 2012, the Veteran gained an additional 25 pounds.  As such, from August or September 2002 until April 2012, the Veteran gained approximately 45 pounds (or 70 percent) of the total post-service 65 pounds gained.  In the November 2013 supplemental opinion, the examiner did not discuss the timing of the Veteran's weight gain as it relates to the onset of symptoms of his obstructive sleep apnea.  This is significant given that the majority of the Veteran's post-service weight gain occurred in and after August 2002, well after the Veteran alleges the onset of his obstructive sleep apnea symptoms occurred.

For these reason, the Board finds that the November 2013 supplemental opinion is not adequate for purposes of adjudicating the Veteran's claim and that a remand is required in order to obtain another supplemental opinion.

Accordingly, the case is remanded for the following action:

1.  The AOJ must forward the Veteran's claims file to the April 2012 VA examiner (that also rendered the November 2013 supplemental opinion), or an appropriate substitute, in order to obtain another supplemental opinion.  After reviewing all of the relevant evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current obstructive sleep apnea was incurred in, is related to the his in-service symptoms, and/or is otherwise etiologically related to his active duty.  In so doing, the examiner must specifically consider and discuss Dr. Renslow's opinion, D.C. Ocampo's statement, the Veteran's lay observable, in-service symptoms, as well as the timing of his post-service weight gain.  The examiner must specifically opine as to whether the Veteran's claimed in-service symptoms were the prodromal manifestations of his current obstructive sleep apnea.  A complete rationale for all opinions must be provided.

2.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim on appeal, taking into consideration all of the relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

